2014 IL App (3d) 140500

                               Opinion filed December 4, 2014
     _____________________________________________________________________________

                                                    IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                A.D., 2014

     In re S.H., D.H., M.H., A.H., S.W. and S.B.,
                                            )     Appeal from the Circuit Court
                                            )     of the 9th Judicial Circuit,
            Minors                          )     Knox County, Illinois,
                                            )
     (The People of the State of Illinois,  )
                                            )
            Petitioner-Appellee,            )     Appeal No. 3-14-0500
                                            )     Circuit No. 12-JA-11
            v.                              )
                                            )
     Angel H.,                              )
                                            )     Honorable
            Respondent-Appellant).          )     James R. Standard,
                                            )     Judge, presiding.
     _____________________________________________________________________________

           PRESIDING JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Justices Carter and O'Brien concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                OPINION


¶1          In December 2013, the State filed a petition to terminate the parental rights of respondent,

     Angel H., as to her children, S.H., D.H., M.H., A.H., S.W. and S.B. The trial court found

     respondent unfit pursuant to sections 1(D)(m)(i), 1(D)(m)(ii), 1(D)(m)(iii), 1(D)(g), and 1(D)(b)

     of the Adoption Act (750 ILCS 50/1(D) (West 2012)). Following a best interests hearing, the

     court terminated respondent's parental rights. Respondent appeals, arguing that the trial court (1)
     lacked jurisdiction to terminate her parental rights as to M.H., (2) erred in finding her unfit and

     (3) erred in determining that it was in the children's best interests to terminate her parental rights.

     We vacate the trial court's decision to terminate respondent’s parental rights as to M.H. and

     otherwise affirm.

¶2                                                  FACTS

¶3          In April 2012, the State filed a neglect petition alleging that S.H., D.H., M.H., A.H., S.W

     and S.B. were neglected due to an injurious environment in that, among other things, S.H. (born

     September 25, 2002) alleged that she was sexually abused when she was eight and nine years old

     by respondent's paramour, that respondent refused to believe S.H., that respondent refused to

     cooperate with investigators regarding the abuse allegations, that after being taken into protective

     custody by the Department of Children and Family Services (DCFS) three of the minors were

     found to have yeast infections, and that respondent is currently facing felony charges for

     permitting the sexual abuse of a child and endangering the life or health of a child.

¶4          By agreed order, the neglect case involving M.H. was closed and custody was awarded to

     the minor's father (Knox County case No. 12-F-55). On September 11, 2012, the trial court

     entered an adjudication of neglect as to the remaining five children.

¶5          On October 2, 2012, respondent was found dispositionally unfit. S.H., D.H., A.H., S.W.

     and S.B. were made wards of the court, and respondent was ordered to complete certain tasks

     before the children would be returned to her custody. The court ordered respondent to (1) attend

     individual domestic violence therapy and joint therapy for the children's victim issues, (2)

     establish a legal source of income and suitable housing upon her release from jail, (3) maintain

     participation in drug and alcohol abuse support groups, (4) establish a consistent parent-child

     visitation schedule, (5) report all incidents of domestic violence and secure orders of protection if


                                                       2
     warranted, (6) discontinue relations with anyone prone to domestic violence, (7) participate in

     parenting classes, and (8) complete a psychological evaluation.

¶6          On December 6, 2013, the State filed an amended petition to terminate respondent's

     parental rights pursuant to "section 2-13(5)" of the Juvenile Court Act of 1987 (705 ILCS 405/2-

     13(5) (West 2012)). The petition alleged that respondent was unfit in that she failed to (1) make

     reasonable efforts to correct the conditions that were the basis for the removal of the children

     under section 1(D)(m)(i) of the Adoption Act (750 ILCS 50/1(D)(m)(i) (West 2012)), (2) make

     reasonable progress between September 11, 2012, and June 12, 2013, toward the return home of

     the children under section 1(D)(m)(ii) of the Adoption Act, (3) protect her children from

     conditions within their environment injurious to their welfare under section 1(D)(g) of the

     Adoption Act, and (4) maintain a reasonable degree of interest, concern or responsibility as to

     the minor's welfare under section 1(D)(b) of the Adoption Act. An addendum was added on

     March 25, 2014, alleging respondent failed to make reasonable progress between June 13, 2013,

     and March 13, 2014, toward the return home of the children under section 1(D)(m)(iii).

¶7          At the fitness hearing conducted on March 25, 2014, Frances Hawthorne, a family social

     worker, testified that she supervised the visits between respondent and her children.

     Respondent's visits were scheduled one time per week for two hours; she was offered 45 visits in

     2013 and missed 14.      Three of the missed visits were due to respondent's incarceration.

     Hawthorn testified that beginning in April of 2013, respondent began leaving the visits 30 to 60

     minutes early.

¶8          Melody Iles-Bennett testified that she was the caseworker for the family from April 2012

     to October 2013. She created a client service plan for respondent and her children that went into

     effect in May of 2012. Bennett stated that respondent received an unsatisfactory rating on the


                                                     3
       task of completing parenting classes because she cancelled and rescheduled numerous classes.

       She did not successfully complete parenting classes until the fall of 2013. Bennett testified that

       respondent had been aware of the task since May of 2012 and would have been able to complete

       the task in only two or three months if she had attended classes regularly.

¶9            Bennett testified that respondent completed a psychological evaluation and had stable

       housing but failed to complete other tasks because she refused to believe that her daughter S.H.

       had been sexually abused by her boyfriend, Calvin W. Respondent received an unsatisfactory

       rating on the task of completing individual counseling addressing her relationship with men to

       prevent the sexual abuse of her children. She also received an unsatisfactory rating on the goal

       of attending group therapy with her daughter and being supportive of the children. Respondent

       refused to believe S.H. when she told respondent that she was sexually abused by Calvin W. in

       December of 2011, and she continued to have contact with Calvin W. until she was incarcerated.

       Bennett stated that respondent even testified in support of Calvin W. at his criminal trial for

       predatory criminal sexual assault of S.H.

¶ 10          Bennett testified that respondent’s visits with the children between September of 2012

       and June of 2013 were also unsatisfactory. Respondent attended several scheduled visits, but she

       was passive in her interaction with the children. The children initiated contact with respondent

       rather than respondent engaging with the children. Also, respondent’s visits with the two older

       girls were suspended because the girls were afraid of her.

¶ 11          Karen Byom testified that she has been the child advocate since October 2012. She

       testified that she believed it was not in S.H.'s and D.H.'s best interests to visit respondent. S.H.

       was afraid of respondent and believed that respondent was going to kill her. Byom stated that

       when respondent was arrested, respondent told S.H. that the situation was all her fault and that


                                                        4
       S.H. broke up the family. Before the children were taken into DCFS care, respondent was

       allowed to hug the children.     S.H. told Byom that when respondent gave her a hug, she

       whispered into S.H.’s ear that she was going to kill S.H. The trial court found respondent unfit

       based on all the grounds asserted in the State's amended and supplemental petitions.

¶ 12          The best interests hearing was held on May 20, 2014. Bertha Becton testified that she has

       been the foster mother of S.B. and S.W. for the last two years. At the time of the hearing, S.B.

       was three years old and S.W. was four years old. S.B. had been with Becton since she was one,

       and S.W. had been with her since S.W. was two. Both children called Becton “mom” and her

       fiancé “dad.” Becton has bonded with the children, and they have bonded with her family.

       Becton is meeting the children’s daily and medical needs. She testified that she signed a

       permanency agreement stating that it is her and her fiancé’s intention to adopt S.B. and S.W.

¶ 13          Michelle Roberts testified that she has been the caseworker for the family since October

       2013. She submitted the best interests reports to the court and corroborated Becton’s testimony

       that S.B. and S.W. are thriving in their foster home. Roberts recommended that respondent's

       parental rights to S.B. and S.W. be terminated.

¶ 14          Roberts also recommended that the respondent's parental rights to the A.H., D.H and S.H.

       be terminated. She testified that A.H. was seven years old at the time of the hearing. He is

       happy in his foster home and has formed a bond with his foster parents, their two sons and the

       grandmother that lives in the home. The foster parents’ sons are approximately 13 and 14 years

       old. They play with A.H. and refer to him as “brother.” A.H. has his own bedroom in the foster

       home, and the foster family has been meeting all his needs. A.H. said that he wants to be

       adopted by his foster family, and the foster parents signed a permanency agreement indicating

       that they want to adopt him.


                                                         5
¶ 15            D.H. was nine years old at the time of the hearing, and she has been placed with a foster

       family as well. Roberts testified that D.H.’s foster parents have two biological sons, and D.H.

       has bonded with the entire family. She calls her foster parents “mom” and “dad.” The foster

       parents have been meeting D.H.’s needs, and they want to adopt her. D.H. also wants to be

       adopted by her foster family.

¶ 16            S.H. was 11 years old when the best interests hearing was conducted. Roberts testified

       that S.H. has been placed in a restricted therapeutic care facility. S.H. has expressed to Roberts

       that she would like to be adopted by a foster family. S.H. has only bonded with her sister, D.H.

       Her relationship with respondent is nonexistent because they have not had any communication or

       visitation for two years. According to Roberts, respondent has not had any contact with S.H.

       because she is unable to make sound choices to provide S.H. with a safe environment.

¶ 17            Byom also testified that S.H. has an extreme fear of respondent. She stated that S.H. is

       afraid respondent will find her someday and kill her. S.H. told Byom that she misbehaves so that

       she will be placed in locked mental facilities where she feels safe from respondent and Calvin W.

       Based on this evidence, the trial court found that it was in the children's best interests to

       terminate respondent's parental rights.

¶ 18                                               ANALYSIS

¶ 19                                     I. Defects in Amended Petition

¶ 20            Respondent first argues that the amended petition to terminate her parental rights was

       facially defective because it failed to cite the appropriate section of the Juvenile Court Act of

       1987 1 and failed to state that respondent could "permanently" lose her parental rights.

       1
           The amended petition stated that it was being brought pursuant to section 2-13(5) of the

       Juvenile Court Act of 1987 rather than section 2-29. 705 ILCS 405/2-13(5), 2-29 (West 2012).


                                                         6
¶ 21          Respondent did not raise these issues at trial. Generally, pleading defects must be raised

       at trial so that they may be remedied. Where the respondent fails to raise them, the defects are

       forfeited. In re Andrea D., 342 Ill. App. 3d 233, 242 (2003). Here, respondent failed to raise the

       issues in the trial court. Thus, she has forfeited her claims on appeal.

¶ 22          An appellate court may address a forfeited issue under the plain error doctrine if the

       evidence is closely balanced or the error affects substantial rights. Id. While the termination of

       parental rights affects a fundamental liberty interest, we decline to address the issues under the

       circumstances of this case. There is no allegation that respondent was prejudiced by the defects.

       Respondent had already been informed at the dispositional hearing on the original neglect

       petition that she could permanently lose her parental rights if she did not cooperate with DCFS.

       Moreover, the State's petition sufficiently stated the specific statutory grounds for unfitness. See

       In re S.L., 2014 IL 115424, ¶ 17. Thus, any defect in the pleading did not prejudice the

       respondent, nor was it reversible error.

¶ 23                                        II. Jurisdiction as to M.H.

¶ 24          Respondent argues that the trial court lacked jurisdiction to terminate her parental rights

       as to M.H. because the wardship case involving M.H. had been closed and his father was

       awarded custody. The State agrees.

¶ 25          The record indicates that the wardship case as to M.H. was closed in April of 2012, a few

       days after the filing of the State's neglect petition and before the adjudicatory and dispositional

       orders were entered regarding fitness. A parent's parental rights cannot be terminated under

       section 2-29 of the Juvenile Court Act unless the minor is adjudicated abused, neglected or

       dependent and a subsequent dispositional order is entered by the court. 705 ILCS 405/2-29

       (West 2012); In re A.E., 368 Ill. App. 3d 1142, 1145 (2006). In this case, the trial court did not


                                                         7
       have the authority to terminate respondent's parental rights because M.H. was never adjudicated

       abused, neglected or dependent, or made a ward of the court at the dispositional hearing. We

       therefore vacate the trial court's order terminating the respondent's parental rights as to M.H.

¶ 26                                              III. Fitness Finding

¶ 27          Respondent also claims that the trial court's finding that she was an unfit parent was

       against the manifest weight of the evidence.

¶ 28          The State has the burden of proving parental unfitness by clear and convincing evidence.

       In re Jordan V., 347 Ill. App. 3d 1057, 1067 (2004). A reviewing court will not overturn the trial

       court's finding of unfitness unless it is against the manifest weight of the evidence. Id. The trial

       court's decision is given great deference due to "its superior opportunity to observe the witnesses

       and evaluate their credibility." Id. Where multiple allegations of unfitness are made, a finding

       that any one allegation has been proved obviates the need to review other statutory grounds. In

       re J.J., 307 Ill. App. 3d 71, 76 (1999).

¶ 29          Respondent asserts the trial court erred by finding her unfit on numerous grounds. We

       will begin by addressing whether the court erred in finding respondent failed to make reasonable

       progress toward the return home of the children from September 11, 2012, to June 12, 2012,

       pursuant to section 1(D)(m)(ii) of the Adoption Act. 750 ILCS 50/1(D)(m)(ii) (West 2012).

¶ 30          Under an objective standard, reasonable progress requires, at a minimum, the parent

       make measurable steps toward the goal of reunification through compliance with court

       directives, service plans or both. In re J.A., 316 Ill. App. 3d 553, 564-65 (2000). The trial court

       is to consider evidence occurring only during the relevant nine-month period mandated in section

       1(D)(m) in determining whether a parent has made reasonable progress toward the return of the




                                                           8
       children. In re J.L., 236 Ill. 2d 329, 341 (2010). In this case, we review respondent's efforts for

       the nine-month period following the September 11, 2012, adjudication.

¶ 31          The primary reason the children were removed from respondent’s care was due to

       allegations that Calvin W. sexually abused respondent’s daughter, S.H.                 Following the

       September 11, 2012, adjudication, respondent failed to discontinue contact with Calvin W. The

       record demonstrates that between September 11, 2012 and June 12, 2013, respondent remained

       in contact with him and testified in support of him at his trial for sexually abusing S.H. In

       addition, respondent failed to complete parenting classes until after the relevant nine-month

       period. She also failed to consistently attend scheduled visits with the children, and in April of

       2013, she began leaving those that she did attend early. Even though respondent completed her

       psychological evaluation and had stable housing, she failed to make reasonable progress to

       correct the conditions which led to the removal of the children from her custody by continuing to

       have a relationship with Calvin W. The trial court’s finding that respondent failed to make

       reasonable progress between September 2012 and June 2013 was not against the manifest weight

       of the evidence.

¶ 32                                        IV. Best Interests Finding

¶ 33          Respondent also argues that the trial court's determination that it was in the best interests

       of the children to terminate her parental rights was against the manifest weight of the evidence.

¶ 34          Once the trial court determines a parent to be unfit, the next stage is to determine whether

       it is in the best interests of the children to terminate parental rights. In re Jaron Z., 348 Ill. App.
3d 239, 261 (2004). At this stage, the court's focus shifts from the rights of the parent to the best

       interests of the children. 705 ILCS 405/1-3(4.05) (West 2012); In re B.B., 386 Ill. App. 3d 686,

       697 (2008). The trial court must consider the following factors, in the context of the child's age


                                                         9
       and developmental needs, in determining whether to terminate parental rights: (1) the physical

       safety and welfare of the child, including food, shelter, health, and clothing; (2) the development

       of the child’s identity; (3) the child’s familial, cultural and religious background and ties; (4) the

       child’s sense of attachments; (5) the child’s wishes and long-term goals; (6) the child’s

       community ties; (7) the child’s need for permanence, including the need for stability and

       continuity of relationship with parent figures, siblings and other relatives; (8) the uniqueness of

       every family and child; (9) the risks related to substitute care; and (10) the preferences of the

       persons available to care for the child. 705 ILCS 405/1-3(4.05) (West 2012). No single factor is

       dispositive. In re Austin W., 214 Ill. 2d 31, 50 (2005). A trial court's determination that

       termination of parental rights is in the child's best interest will not be disturbed on review unless

       it is contrary to the manifest weight of the evidence. In re R.L., 352 Ill. App. 3d 985, 1001

       (2004).

¶ 35             Here, the evidence at the best interests hearing showed that D.H., A.H., S.W. and S.B. are

       in stable and safe foster homes, that they refer to their foster parents and “mom” and “dad,” that

       they have developed a bond with their foster families and that they would like to be adopted by

       their foster parents. They are happy in their new environments, and their foster parents have

       expressed a desire to adopt them. Moreover, the record demonstrates that S.H. has no emotional

       connection to respondent, is fearful of reuniting with her mother and feels safe in the special care

       facility in which she currently resides. This evidence supports the trial court's decision to

       terminate respondent's parent rights. The trial court's best interests finding was not against the

       manifest weight of the evidence.

¶ 36                                              CONCLUSION

¶ 37             The judgment of the circuit court of Knox County is affirmed in part and vacated in part.


                                                         10
¶ 38   Affirmed in part and vacated in part.




                                               11